Citation Nr: 9928272	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  94-24 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
residuals of fusion of the cervical spine.  

2.  Entitlement to a rating in excess of 10 percent for 
conversion reaction.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel




INTRODUCTION

The veteran served on active duty from June 1944 to February 
1946.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating determinations of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas.  

REMAND

The Board finds that the claims currently on appeal are well 
grounded within the meaning of 38 U.S.C.A. § 5107 (West 
1991); the claims are plausible.  Proscelle v. Derwinski, 2 
Vet. App. 629, 631 (1992).  

Initially, the Board must address the question of which issue 
or issues are properly before it at this time.  Under the 
provisions of 38 U.S.C.A. § 7105(a) (West 1991), an appeal to 
the Board must be initiated by a notice of disagreement and 
completed by a substantive appeal after a statement of the 
case is furnished to the veteran.  In essence, the following 
sequence is required: There must be a decision by the RO, the 
veteran must express timely disagreement with the decision, 
VA must respond by explaining the basis of the decision to 
the veteran, and finally the veteran, after receiving 
adequate notice of the basis of the decision, must complete 
the process by stating his argument in a timely-filed 
substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, 
and 20.203 (1998).  

Applying these laws and regulations to the issue of an 
increased rating for a cervical spine disorder, the Board 
notes that the RO recently granted an increased rating of 30 
percent for the service-connected cervical spine disorder.  
The RO considered the award of 30 percent as a grant of the 
benefits requested, and limited the appeal to the Board to 
the issue of entitlement to a rating in excess of 10 percent 
for conversion reaction.  While it is noted that this 
increased rating is the maximum rating provided by the 
diagnostic code (DC 5290 regarding limitation of motion of 
the cervical spine) under which the veteran is rated, the 
Board notes that increased evaluations could be awarded under 
other DCs.  For example, if the veteran's spine disorder 
resulted in unfavorable ankylosis (See DC 5287) or if 
fracture of the vertebra was involved.  (See DC 5285).  There 
is no evidence that such symptoms are currently demonstrated, 
but the Board notes that in a claim for an increased rating, 
the claimant will generally be presumed to be seeking the 
maximum benefit allowed by law and regulation, and it follows 
that such a claim remains in controversy where less than the 
maximum available benefit is awarded.  AB. v. Brown, 6 Vet. 
App. 35 (1993).  A "Report of Contact" (VA Form 119) dated 
in April 1999 is ambiguous as to whether the veteran wishes 
to continue his appeal as to the issue of an increased 
evaluation for his service-connected spine disorder.  In 
August 1999, the veteran's representative presented argument 
regarding the claim for an increased rating for the service-
connected psychiatric disorder only.  In light of these 
considerations, the Board concludes that it would be helpful 
for the veteran to clarify as to whether his wish is to 
continue this claim.  

As to the issue of entitlement to a rating in excess of 10 
percent for conversion reaction, it is noted that the veteran 
is currently evaluated under 38 C.F.R. § 4.132, DC 9402 
(Conversion disorder; psychogenic pain disorder).  However, 
during the current appeal, the rating criteria for 
psychoneurotic disorders was revised, effective November 7, 
1996.  See 38 C.F.R. § 4.130 (1998).  

The Court has held that where the law or regulation changes 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran will apply unless 
Congress provided otherwise or permitted the Secretary to 
provide otherwise and the Secretary did so.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1990).  

The Board notes that the RO essentially based the denial of 
the claim for an increased rating on the conclusions that the 
current evaluation was protected, and that the most recent 
medical evidence failed to demonstrate manifestations of the 
service connected psychiatric disability.  Although the RO 
provided the claimant with the criteria in effect prior to 
November 1996, the RO has not provided the claimant with the 
revised criteria.  The Board must reluctantly conclude that 
the analysis provided by the RO does not completely relieve 
the RO of the obligation to at least set forth the revised 
rating criteria.  The Board further notes that the veteran 
has not been examined in several years, and that a 
contemporaneous psychiatric examination would be useful in 
view of the need to consider the revised rating criteria.  
Littke v. Derwinski, 1 Vet. App. 90 (1991). 

The Board also finds that the veteran should be given the 
opportunity to supply any additional evidence, including 
medical records.  The point of emphasis here is in assisting 
the veteran in identifying, and the VA ultimately obtaining, 
any records of pertinence to his claims.  

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:  


1.  The veteran should be requested to 
clarify in writing whether or not he is 
still pursuing an appeal for increased 
rating for the residuals of a fusion of 
the cervical spine.  His attention is 
respectfully invited to the discussion 
above as to the criteria governing a 
rating in excess of the 30 percent 
evaluation currently assigned.

2.  Then, the RO should request the 
veteran to identify all private and VA 
facilities where has received treatment 
since December 1998 for any service-
connected disorder that remains the 
subject of appeal.  After securing any 
necessary release, the RO should obtain 
records of any treatment identified by 
the veteran.  The RO should also inform 
the veteran that he may submit additional 
evidence and argument in support of his 
claim.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999). 

3.  A VA psychiatric examination should 
be performed in order to determine the 
severity of his service-connected 
conversion reaction.  The claims folder 
and a copy of the revised rating criteria 
for mental disorders should be furnished 
to the examiner in conjunction with the 
examination.  All indicated tests, deemed 
necessary, should be performed.  The 
examiner is requested to comment on the 
presence or absence of the manifestations 
described in both the old and revised 
rating criteria.  The examiner should 
assign a numerical code on the Global 
Assessment of Functioning (GAF) Scale, 
and include a definition of the numerical 
code assigned, as it pertains to the 
service-connected disorder.  

4.  Thereafter, the issue(s) in appellate 
status should be readjudicated, to 
include consideration of both the old and 
the revised rating criteria for mental 
disorders.  See 38 C.F.R. § 4.130 (1998).  

If the benefits sought are not granted, the veteran and his 
representative should be furnished a supplemental statement 
of the case and afforded an opportunity to respond.  
Thereafter, the case should be returned to the Board for 
appellate consideration, if otherwise in order.  

Thereafter, the case should be returned to the Board for 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran need take no action unless he is further 
informed.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












